Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
LINDA HAUCK, as personal
representative of the Estate of
Deborah A. Chambers,
Plaintiff,
vs. No. CV 18-471 KG/LF
WABASH NATIONAL CORPORATION,

Defendant.

MEMORANDUM OPINION AND ORDER

This matter is before the Court on Defendant Wabash National Corporation’s (Wabash)
Motion to Exclude Plaintiff's Expert Testimony on Non-economic Damages (Motion) (Doc.
157). The Motion is now fully and timely briefed. See (Docs. 160, 165). The Court notes
jurisdiction under 28 U.S.C. § 1332. After review of the parties’ briefing and the relevant law,
the Court grants Wabash’s Motion to Exclude (Doc. 157).

I Background

This Motion is the last of the parties’ six pretrial motions posturing this case for trial. See
(Docs. 136, 137, 153, 154, 155, 157). Presently, Wabash contends that the Court should exclude
certain portions of Plaintiff Linda Hauck’s expert report, authored by economist Dr. Stan Smith.
(Doc. 157) at 5. Specifically, Wabash seeks exclusion of Dr. Smith’s opinion calculating
decedent Deborah Chambers’ “loss of value of life” or “loss of enjoyment of life,” resulting from
her vehicle under-riding a Wabash trailer. Jd. at 2 (hereinafter “hedonic damages”). In support,
Wabash claims Dr. Smith’s hedonic-damage calculation is “unreliable, irrelevant, unhelpful to

the jury, and inadmissible.” Jd. at 6.
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 2 of 11

In response, Ms. Hauck argues that New Mexico courts permit expert testimony on
hedonic damages and, as such, Dr. Smith should be permitted to proffer his calculation before
the jury. (Doc. 160) at 7. In addition, Ms. Hauck claims that Dr. Smith properly disclosed his
opinion in accordance with Federal Rule of Civil Procedure 26. Jd. at 11. Thus, because New
Mexico law permits admission of hedonic damages and Dr. Smith properly disclosed his
anticipated testimony, Ms. Hauck requests that this Court deny Wabash’s Motion for exclusion.
Id. at 17.

II. Standard

Federal Rule of Evidence 702 governs the admissibility of expert testimony, directing
that:

If scientific, technical, or other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue, a witness qualified as an

expert by knowledge, skill, experience, training, or education, may testify thereto

in the form of an opinion or otherwise, if (1) the testimony is based upon sufficient

facts or data, (2) the testimony is the product of reliable principles and methods,

and (3) the witness has applied the principles and methods reliably to the facts of

the case.

Under Rule 702, a district court must conduct a two-step “gatekeeping” analysis to determine the
admissibility of expert opinions. Kumho Tire., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999)
(citing Daubert v. Merrell Dow Pharms. Inc., 509 U.S. 579 (1993)); Milne v. USA Cycling, Inc.,
575 F.3d 1120, 1134 (10th Cir. 2009). First, a court must assess whether the expert is
“qualified,” by ascertaining their “knowledge, skill, experience, training, or education.”
LifeWise Master Funding v. Telebank, 374 F.3d 917, 928 (10th Cir. 2004) (citing Fed. R. Evid.

702). For an expert to be deemed qualified under the Federal Rules, their testimony must be

“relevant” to the issues before the court. Daubert, 509 U.S. at 591. Second, a court must
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 3 of 11

determine whether the expert’s opinion is “reliable.” Jd. at 593-94. An expert’s opinion must be
both relevant and reliable to be admissible. Milne, 575 F.3d at 1134.

The party that proffers the expert testimony bears the burden of proving its compliance
with Rule 702 by a preponderance of the evidence. Fed. R. Evid. 702 Advisory Committee Note
(2000) (citing Fed. R. Evid. 104(a)). Nonetheless, a court should liberally admit expert
testimony. United States v. Gomez, 67 F.3d 1515, 1526 (10th Cir. 1995) (citing Daubert, 509
U.S. at 588). Furthermore, a court is afforded broad “discretion in determining the competency
of an expert.” Jd. at 1525 (internal citation omitted).

III. Discussion
To begin, Wabash argues that the Court should preclude Dr. Smith from proffering

99 66

testimony on the loss of “guidance and counseling damages,” “society and relationship
damages,” and “support and accompaniment damages.” (Doc. 157) at 14-17. In her response,
Ms. Hauck agrees to withdraw these damage claims, and explains that she will not seek
admission of these opinions at trial. (Doc. 160) at 3. As a result, the Court grants Wabash’s
request to exclude Dr. Smith’s testimony on the loss of guidance, counselling, society,
relationship, support, and accompaniment damages.

Wabash’s remaining argument regarding Dr. Smith’s hedonic-damage opinion is two-
fold. First, Wabash asserts that, under current Tenth Circuit law, testimony quantifying a “dollar
amount” of hedonic damages is inadmissible. (Doc. 157) at 8. Second, Wabash asserts that
although testimony regarding the “concept” of hedonic damages is generally admissible, Dr.
Smith failed to properly disclose these opinions under Rule 26(a). Jd. at 8-14. For these reasons,

Wabash asserts that the Court should exclude the entirety of Dr. Smith’s testimony on hedonic

damages.
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 4 of 11

A. Whether Dr. Smith’s hedonic damage figure is admissible

Both Ms. Hauck and Wabash agree that the principles advanced by the Tenth Circuit in
Smith vy. Ingersoll-Rand, Co. apply, but the parties disagree on the scope of its applicability to
Dr. Smith’s current hedonic-damage opinion. (Doc. 157) at 6-7 (citing Smith v. Ingersoll-Rand
Co., 214 F.3d 1235 (10th Cir. 2000)); (Doc. 160) at 9-10 (same). In Ingersoll-Rand, the Tenth
Circuit reviewed a district court’s decision to admit certain portions of Dr. Smith’s hedonic-
damage opinion. Ingersoll-Rand, Co., 214 F.3d at 1245. Importantly, the Tenth Circuit
explained that, “[t]roubled by the disparity of results reached in published value-of-life studies
and skeptical of their underlying methodology, the federal courts which have considered expert
testimony on hedonic damages in the wake of Daubert have unanimously held quantifications of
such damages inadmissible.” Jd. (collecting cases). However, because the issue was not directly
before it on appeal, the Tenth Circuit explained that it would not “determine the admissibility of
studies purporting to quantify hedonic damages[.]” Jd. The Court, therefore, refused to “venture
[an] opinion” on the issue. Jd.

Nonetheless, the Tenth Circuit opined that the district court’s decision “excluding the
quantification which has troubled both courts and academics, but allowing an explanation
adequate to insure the jury did not ignore a component of damages allowable under state law”
was “appropriate[.|” Jd at 1246. Later, the Tenth Circuit noted that “importantly,” Dr. Smith
“made no attempt to apply the facts of th[at] case to the criteria he proffered to the jury,” and he
“did no more than explain his interpretation of the meaning of hedonic damages[.]” Jd.

Following the Tenth Circuit’s guidance in Ingersoll-Rand, courts in this district have
adopted the position that “[e]xperts may not quantify hedonic damages, but [they] may provide

qualitative testimony defining hedonic damages and explaining what factors are relevant to
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 5of11

valuing [them.]” Walker v. Spina, 359 F.Supp. 3d 1054, 1074 (D.N.M. 2019) (Browning, J.)
(collecting cases); see also Fancher v. Barrientos, 2015 WL 11142939, at *3 (D.N.M.) (Parker,
J.) (holding that expert cannot testify to “monetary value” of hedonic damages or express any
opinion on “benchmark figure, guideline, or range of values to be used in calculating such
damages”); BNSF Railway Co. v. LaFarge Southwest, Inc., 2009 WL 4279849, at *2 (D.N.M.)
(Armijo, J.) (explaining that “majority rule in federal courts ... is that expert testimony which
places a dollar figure before the jury in an attempt to quantify the value of a human life is
inadmissible”) (emphasis in original). Consistent with this interpretation, this Court has likewise
concluded that “the majority rule in federal court is that placing a dollar amount ... on hedonic
damages does not meet the relevance and reliability factors required to admit expert testimony.”
Kretek v. Board of Comm. of Luna Cnty., 2014 WL 11621694, at *1 (D.N.M.) (Gonzales, J.); see
also Rivera v. Volvo Cars of North America, LLC, 2015 WL 11118067, at *1 (D.N.M.)
(Gonzales, J.) (same).

In arguing that Dr. Smith’s hedonic-damage figure is nevertheless admissible, Ms. Hauck
contends that the Tenth Circuit did not “per se” outlaw the admission of hedonic-damage
testimony in Jngersoll-Rand but, rather, left the question undecided. (Doc. 160) at 9. The Court
agrees with this assessment. However, both this Court and all others in this district have
interpreted the /ngersoll-Rand decision to implicitly endorse the position that hedonic-damage
quantifications are inadmissible under Daubert. Indeed, Ms. Hauck does not direct this Court to
any authority that interprets the Tenth Circuit’s Ingersoll-Rand decision in her favor. This
argument, therefore, is unpersuasive.

Next, Ms. Hauck argues that, regardless of the conclusions endorsed in Ingersoll-Rand,

New Mexico law permits expert testimony quantifying hedonic-damage awards. Id. To support
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 6 of 11

this contention, Ms. Hauck cites Romero v. Byers and Sena v. N.M. State Police. See id. (citing
Romero v. Byers, 1994-NMSC-031, 117 N.M. 422, J] 15-19; Sena v. N.M. State Police, 1995-
NMCA-003, 119 N.M. 471, 9§ 26-27).! However, Ms. Hauck ignores that both these cases
preceded the Tenth Circuit’s Ingersoll-Rand opinion applying New Mexico law in the year 2000.
Therefore, as the most recent case interpreting expert testimony on hedonic-damage awards
under New Mexico law, the principles expressed in Ingersoll-Rand plainly control.

As a result, the Court concludes that Dr. Smith’s testimony assigning a monetary value to
Ms. Chambers’ hedonic-damage award is inadmissible under Daubert and its progeny. In
reaching this decision, the Court notes the volume of district court cases supporting this
conclusion and the lack of authority concluding the opposite. Therefore, Dr. Smith’s testimony
assigning a dollar figure to Ms. Chambers’ hedonic-damage calculation is inadmissible under
Federal Rule of Evidence 702. For this reason, Ms. Hauck is precluded from eliciting this
testimony from Dr. Smith before the jury.

B. Whether Dr. Smith can testify on the “concept of” hedonic damages

Next, Wabash contends that although expert testimony “explaining the concept of”
hedonic damages is generally admissible in federal court, the Court should nevertheless exclude
Dr. Smith’s testimony. (Doc. 157) at 8. In support, Wabash claims that Dr. Smith’s report failed
to fully disclose this testimony, requiring its exclusion under Federal Rule of Civil Procedure 37.
Id. at 10. Ms. Hauck opposes Wabash’s request for the full-sail exclusion of Dr. Smith’s

testimony on these grounds. (Doc. 160) at 11-12.

 

1. Dr. Smith, in his deposition, also alluded to Romero and Sena. See (Doc. 157-2) at 5 (stating
that “[n]ot every judge understands that ... the Supreme Courts [sic] of New Mexico, in two
separate cases, have [sic] explicitly stated that a judge may permit such testimony without
oversight needed”).
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 7 of 11

In their report, an expert witness must provide “a complete statement of all opinions the
witness will express and the basis and reasons for them.” Fed. R. Civ. P. 26(a)(2)(B)(i). Under
Federal Rule of Civil Procedure 37(c)(1), “[a] party that without substantial justification fails to
disclose information required by Rule 26 ... shall not, unless such failure is harmless, be
permitted to use as evidence at a trial ... any witness or information not so disclosed.” The
Tenth Circuit has delineated factors to guide the district court in determining “whether a Rule
26(a) violation is justified or harmless” under Rule 37. Woodworkers Supply, Inc. v. Principal
Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999). These factors include: “(1) the prejudice
or surprise to the party against whom the testimony is offered; (2) the ability of the party to cure
the prejudice; (3) the extent to which introducing such testimony would disrupt the trial; and (4)
the moving party’s bad faith or willfulness.” Jd. The inquiry “is entrusted to the broad
discretion of the district court.” Jd.

Here, Dr. Smith does not set forth the methodology he employed to calculate the hedonic-
damage award. See (Doc. 157-1) at 10. Instead, his opinion mirrors the Court’s Daubert inquiry
to support his conclusion. Jd. at 10-11, 15 (explaining how evidence satisfies “four criteria” set
forth in Daubert, including “testing of the theory and science, peer review, known or potential
rate of error, and general acceptance”). Ms. Hauck does not dispute this contention. (Doc. 160)
at 11 (arguing that “[t]o the extent there is a lack of clarity in Dr. Smith’s report, the harsh
sanction of exclusion of his otherwise admittedly admissible opinions is unwarranted”). Rather,
she asserts that notwithstanding the report’s incompleteness, Dr. Smith’s failure to properly
delineate his proposed testimony is harmless. Jd. at 12. In support, Ms. Hauck claims that
“Wabash [] had an opportunity to fully explore Dr. Smith’s opinion” during his deposition, but it

“chose not to.” Jd. at 14.
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 8 of 11

The Court disagrees that Wabash could have cured the inadequacies apparent in Dr.
Smith’s report. Indeed, Dr. Smith repeatedly refused to answer detailed questions propounded
by defense counsel, stating: “I thought that was the subject of this conversation,” “Depends on
what you mean,” “Isn’t that what I just testified to,” and ““We discussed this.” (Doc. 157-2) at 6.
At times, Dr. Smith informed defense counsel on his interpretation of proper deposition
procedure, instructing counsel to “withdraw that question if you don’t permit me to answer it
with clarification.” Jd at 7. When defense counsel explained that he was “going to ask [] a
different question,” Dr. Smith responded, “I'll just say that I can’t answer the question because
you wouldn’t clarify it. That’s fine. You need that. I’m just informing you, without
clarification, I’m unable to answer the question.” Jd. Later, defense counsel asked Dr. Smith if
there was “any particular reason [he was] being so argumentative.” Jd. In response, Dr. Smith
stated, “I thought I was being sweet as apple pie. I even put in a few jokes ... Maybe your sense
of humor is not so great today....” Jd. at 7-8.

When Dr. Smith did choose to answer defense counsel’s questions, many of his responses
were unhelpful or sarcastic. For example, in response to defense counsel’s inquiry of Ms.
Chambers’ training in psychology, Dr. Smith opined that she attended “what some people call
the best training on the planet, which is the school of life.” Jd. at 10; see also id. at 11 (citing
“school of life, which some people regard as the finest training any human should pay attention
to”). When defense counsel attempted to clarify whether Dr. Smith knew if Ms. Chambers had a
degree in psychology, Dr. Smith refused to respond and, instead, asked the court reporter to
“read back” his previous answer. Jd. at 10-11; see also id. at 14 (stating “[y]ou asked that
question earlier, I gave a rather lengthy answer, if you would be willing to accept my previous

answer, so I don’t have to repeat it or ask the court reporter to go find it”).
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 9of11

In response to questions on his loss of consortium opinion, Dr. Smith stated he would
“leave it up to others to argue over how many angels can dance on the head of a pin[,]” and
explained “[t]here are 40 billion words that didn’t find their way into the report. I can only tell
you what is in the report and why. I can’t tell you why Greek words aren’t in the report, Latin
words are not in the report. There’s billions of words not in the report.” Jd. at 18, 19; see also
id. at 22 (hypothesizing whether “Tinker Bell does come back from Neverland and sprinkle gold
and magic dust on the children”); id. at 12-13 (Dr. Smith asking “do you happen to know what
degrees Bernie Madoff had? It would surprise you, a man who managed billions of dollars. Are
you aware that he had a bachelor’s degree or not?”). In short, Ms. Hauck’s contention that
Wabash could have cured the prejudice of Dr. Smith’s nondisclosure through pointed
questioning during his deposition is plainly contradicted by the record.

Next, Ms. Hauck claims that Wabash is not prejudiced by the omissions in Dr. Smith’s
report because it knows the testimony Dr. Smith may proffer at trial based on the prior cases
where he testified. (Doc. 160) at 12-13. This argument is likewise unpersuasive. To assert that
the onus is on defense counsel to ascertain the scope of Dr. Smith’s expected testimony is
inconsistent with federal practice. See Fed. R. Civ. P. 26(a)(2)(B) (explaining that expert witness
disclosure “must be accompanied by a written report—prepared and signed by the witness...
[which] must contain ... a complete statement of all opinions ... and the basis and reasons for
them”) (emphasis added). This is particularly true where, as here, Dr. Smith has proffered
testimony in “thousands” of cases. (Doc. 157-2) at 3. Plainly stated, suggesting that defense
counsel “guess” what Dr. Smith may choose to introduce in this case based on his prior

testimony is not a viable alternative to adequate disclosure under Rule 26.
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 10 of 11

Lastly, Ms. Hauck claims that, instead of excluding Dr. Smith’s opinion on hedonic
damages, the appropriate remedy is for the Court to grant Wabash “an opportunity to re-depose”
him. Jd. at 15. However, even if the Court permitted Wabash to re-depose Dr. Smith, he has
demonstrated that he is unwilling to cooperate or otherwise respect the decorum commanded by
a deposition taken for use in federal court. Thus, the Court is also unpersuaded on the efficacy of
Ms. Hauck’s proposed alternative remedy to cure the inadequacies in Dr. Smith’s disclosures.

In conclusion, Dr. Smith’s report did not provide an explanation of his expected
testimony on general hedonic-damage calculations. Nevertheless, instead of supplementing this
nondisclosure with detailed deposition testimony, Dr. Smith refused to fruitfully participate.
Wabash’s attempts to remedy Dr. Smith’s nondisclosure were to no avail, and it is not now
required to drudge through thousands of expert reports prepared by Dr. Smith to ascertain what
he may present before the jury in this case. In addition, Dr. Smith has demonstrated that any
attempt to re-depose him would be unproductive. Therefore, the Court concludes that, given the
prejudice to Wabash and the inability to adequately cure Dr. Smith’s nondisclosure, this
testimony is excluded.

IV. Conclusion

Ms. Hauck is prohibited from eliciting testimony from Dr. Smith regarding her
entitlement to non-economic damages, including hedonic, loss of guidance, counselling, society,
relationship, support, and accompaniment damages. In pertinent part, Dr. Smith’s opinion
assigning a dollar-amount to Ms. Chambers’ hedonic-damage award is unreliable pursuant to
Daubert and its progeny. Moreover, the Court concludes that Dr. Smith’s failure to disclose his
proposed testimony regarding the “general scope of hedonic damages” is incurable and

prejudicial. Therefore, Dr. Smith’s opinions quantifying a hedonic-damage award and generally

10
Case 1:18-cv-00471-KG-LF Document177 Filed 06/09/21 Page 11o0f11

explaining the concept are both properly excluded. For these reasons, the Court grants Wabash’s
Motion to Exclude (Doc. 157).

IT IS ORDERED.

    

UNIWED STATES DI

11
